EXHIBIT 10.5




INSULET CORPORATION FOURTH AMENDED AND RESTATED
2007 EMPLOYEE STOCK PURCHASE PLAN




The purpose of the Insulet Corporation Fourth Amended and Restated 2007 Employee
Stock Purchase Plan (“the Plan”) is to provide eligible employees of Insulet
Corporation (the “Company”) and each Designated Subsidiary (as defined in
Section 11) with opportunities to purchase shares of the Company’s common stock,
par value $.001 per share (the “Common Stock”). 380,000 shares of Common Stock
in the aggregate have been approved and reserved for this purpose. The Plan is
intended to constitute an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted in accordance with that intent.
1.    Administration. The Plan will be administered by the person or persons
(the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose. The Administrator has authority at any time to: (i)
adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan; (iv)
decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan. All interpretations and decisions of
the Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.
2.    Offerings. The Company will make one or more offerings to eligible
employees to





--------------------------------------------------------------------------------

EXHIBIT 10.5






purchase Common Stock under the Plan (“Offerings”). The initial Offering began
on the date of the Company’s Initial Public Offering and ended on December 31,
2007 (the “Initial Offering”). Between January 1, 2008 and June 30, 2016,
Offerings began on the first business day occurring on or after each January 1
and July 1 and ended on the last business day occurring on or before the
following June 30 and December 31, respectively. Beginning as of July 1, 2016,
unless otherwise determined by the Administrator, an Offering will begin on the
first business day occurring on or after each December 1 and June 1 and will end
on the last business day occurring on or before the following May 31 and
November 30, respectively, provided, however, that to permit a transition to
this new Offering cycle, a one-time Offering period will begin on July 1, 2016
and will end on November 30, 2016. The Administrator may, in its discretion,
designate a different period for any Offering, provided that no Offering shall
exceed six months in duration or overlap any other Offering.
3.    Eligibility. All individuals classified as employees on the payroll
records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan, provided that
they are employed by the Company on the date that is 20 business days before the
first day of the applicable Offering (the “Offering Date”) and, as of the
Offering Date, they are customarily employed by the Company or a Designated
Subsidiary for at least 20 hours a week. Notwithstanding any other provision
herein, individuals who are not contemporaneously classified as employees of the
Company or a Designated Subsidiary for purposes of the Company’s or applicable
Designated Subsidiary’s payroll system are not considered to be eligible
employees of the Company or any Designated Subsidiary and shall not be eligible
to participate in the Plan. In the event any such individuals are reclassified
as





--------------------------------------------------------------------------------

EXHIBIT 10.5




employees of the Company or a Designated Subsidiary for any purpose, including,
without limitation, common law or statutory employees, by any action of any
third party, including, without limitation, any government agency, or as a
result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation. Notwithstanding the foregoing, the exclusive means for
individuals who are not contemporaneously classified as employees of the Company
or a Designated Subsidiary on the Company’s or Designated Subsidiary’s payroll
system to become eligible to participate in this Plan is through an amendment to
this Plan, duly executed by the Company, which specifically renders such
individuals eligible to participate herein.


4.    Participation.


(a)    Participants on Effective Date. Each eligible employee at the time of the
Initial Public Offering shall be deemed to be a Participant at such time. If an
eligible employee is deemed to be a Participant pursuant to this Section 4(a),
such individual shall be deemed not to have authorized payroll deductions and
shall not purchase any Common Stock hereunder unless he or she thereafter
authorizes payroll deductions by submitting an enrollment form (in the manner
described in Section 4(c)) by the end of the Initial Offering. If such a
Participant does not authorize payroll deductions by submitting an enrollment
form by the end of the Initial Offering, that Participant will be deemed to have
withdrawn from the Plan.
(b)    Participants in Subsequent Offerings. An eligible employee who is not a
Participant on any Offering Date may participate in such Offering by submitting
an enrollment form to his or her appropriate payroll location at least 15
business days before the Offering Date (or by such other deadline as shall be
established by the Administrator for the Offering).





--------------------------------------------------------------------------------

EXHIBIT 10.5




(c)    Enrollment. The enrollment form will (a) state the amount to be deducted
from an eligible employee’s Compensation (as defined in Section 11) per pay
period, (b) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which shares of Common Stock purchased for such individual are to be issued
pursuant to Section 10. An employee who does not enroll in accordance with these
procedures will be deemed to have waived the right to participate. Unless a
Participant files a new enrollment form or withdraws from the Plan, such
Participant’s deductions and purchases will continue at the same amount of
Compensation for future Offerings, provided he or she remains eligible.
(d)    Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.
5.    Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of 10 dollars ($10) per pay period up to a maximum of
10% of such employee’s Compensation for each pay period. The Company will
maintain book accounts showing the amount of payroll deductions made by each
Participant for each Offering. No interest will accrue or be paid on payroll
deductions.
6.    Deduction Changes. Except in the event of a Participant increasing his or
her payroll deduction from 0 percent during the first Offering as specified in
Section 4(a) or as may be determined by the Administrator in advance of an
Offering, a Participant may not increase or decrease his or her payroll
deduction during any Offering, but may increase or decrease his or her payroll
deduction with respect to the next Offering (subject to the limitations of
Section 5) by filing a new enrollment form at least 15 business days before the
next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The Administrator





--------------------------------------------------------------------------------

EXHIBIT 10.5




may, in advance of any Offering, establish rules permitting a Participant to
increase, decrease or terminate his or her payroll deduction during an Offering.
7.    Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Common Stock purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering, but may enroll in a subsequent
Offering in accordance with Section 4.
8.    Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of shares of Common
Stock determined by dividing such Participant’s accumulated payroll deductions
on such Exercise Date by the Option Price (as defined herein), (b) 800 shares of
Common Stock, or (c) such other lesser maximum number of shares as shall have
been established by the Administrator in advance of the Offering; provided,
however, that such Option shall be subject to the limitations set forth below.
Each Participant’s Option shall be exercisable only to the extent of such
Participant’s accumulated payroll deductions on the Exercise Date. For all
Offerings ending on or before June 30, 2016, the purchase price for each share
purchased under each Option (the “Option Price”) will be 85 percent of the Fair
Market Value of the Common Stock on the Exercise Date. For all Offerings
beginning on or after July 1, 2016, the Option Price will be 85 percent of the
lower of (i) the Fair Market Value of the Common Stock on





--------------------------------------------------------------------------------

EXHIBIT 10.5




the first business day during the respective Offering or (ii) the Fair Market
Value of the Common Stock on the Exercise Date.
Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.
9.    Exercise of Option and Purchase of Shares. Each employee who continues to
be a Participant in the Plan on the Exercise Date shall be deemed to have
exercised his or her Option on such date and shall acquire from the Company such
number of whole shares of Common Stock reserved for the purpose of the Plan as
his or her accumulated payroll deductions on such date will purchase at the
Option Price, subject to any other limitations contained in the Plan; provided
that, with respect to the Initial Offering, the exercise of each Option shall be
conditioned on the closing of the Company’s Initial Public Offering on or before
the Exercise Date. Any amount remaining in a Participant’s account at the end of
an Offering solely by reason of the





--------------------------------------------------------------------------------

EXHIBIT 10.5




inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.


10.    Issuance of Certificates. Certificates representing shares of Common
Stock purchased under the Plan may be issued only in the name of the employee,
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship, or in the name of a broker authorized by the
employee to be his, her or their, nominee for such purpose.


11.    Definitions.


The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.
The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders. The current list of Designated Subsidiaries is attached hereto
as Appendix A.
The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of





--------------------------------------------------------------------------------

EXHIBIT 10.5




Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to the closing price on such securities exchange. If there is no
closing price for such date, the determination shall be made by reference to the
last date preceding such date for which there is a closing price.
Notwithstanding the foregoing, if the date for which Fair Market Value of the
Common Stock is determined is the first day when trading prices for the Common
Stock are reported on NASDAQ or another national securities exchange, the Fair
Market Value of the Common Stock shall be the “Price to the Public” (or
equivalent) set forth on the cover page for the final prospectus relating to the
Company’s Initial Public Offering.
The term “Initial Public Offering” means the consummation of the first fully
underwritten, firm commitment public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, covering
the offer and sale by the Company of its Common Stock.
The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.
The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.
The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.
12.    Rights on Termination of Employment. If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary





--------------------------------------------------------------------------------

EXHIBIT 10.5




as if such Participant had withdrawn from the Plan under Section 7. An employee
will be deemed to have terminated employment, for this purpose, if the
corporation that employs him or her, having been a Designated Subsidiary, ceases
to be a Subsidiary, or if the employee is transferred to any corporation other
than the Company or a Designated Subsidiary. An employee will not be deemed to
have terminated employment for this purpose, if the employee is on an approved
leave of absence for military service or sickness or for any other purpose
approved by the Company, if the employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise provides in
writing.
13.    Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable. Any special
rules established pursuant to this Section 13 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other Participants in the Plan.
Participants that are employed by a Designated Subsidiary or which are otherwise
resident in the Designated Subsidiary’s jurisdiction of incorporation are
subject to the terms set out in that Designated Subsidiary’s Appendix hereto.
The terms in such Appendix hereto and





--------------------------------------------------------------------------------

EXHIBIT 10.5




those otherwise set out in the Plan shall be read together and construed, to the
fullest extent possible, to be in concert with each other. To the extent that
they cannot be so construed, then in the event of any direct conflict between
the terms in such Appendix and those otherwise set out in the Plan, the terms in
such Appendix will prevail.
14.    Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.
15.    Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.
16.    Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.
17.    Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.
18.    Amendment of the Plan. The Board may at any time and from time to time
amend the Plan in any respect, except that without the approval within 12 months
of such Board action by the stockholders, no amendment shall be made increasing
the number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the





--------------------------------------------------------------------------------

EXHIBIT 10.5




Plan, as amended, to qualify as an “employee stock purchase plan” under Section
423(b) of the Code.
19.    Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.
20.    Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded.
21.    Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.
22.    Governing Law. This Plan and all Options and actions taken thereunder
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.
23.    Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.
24.    Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by





--------------------------------------------------------------------------------

EXHIBIT 10.5




entering the Plan, that the Company and its Subsidiaries shall have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Participant, including shares issuable under the Plan.
25.    Notification Upon Sale of Shares. Each Participant agrees, by entering
the Plan, to give the Company prompt notice of any disposition of shares
purchased under the Plan where such disposition occurs within two years after
the date of grant of the Option pursuant to which such shares were purchased.
26.    Effective Date and Approval of Shareholders. The Plan shall take effect
on the date of the Company’s Initial Public Offering, subject to approval by the
holders of a majority of the votes cast at a meeting of stockholders at which a
quorum is present or by written consent of the stockholders.






DATE PLAN APPROVED BY BOARD OF DIRECTORS: April 27, 2007


DATE PLAN APPROVED BY STOCKHOLDERS: April 27, 2007


EFFECTIVE DATE OF PLAN: May 14, 2007


DATE FIRST AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS: May 5,


2010


DATE ADDITIONAL DESIGNATED SUBSIDIARIES APPROVED BY BOARD OF


DIRECTORS: November 21, 2011


DATE SECOND AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:     


February 12, 2014


DATE THIRD AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:





--------------------------------------------------------------------------------

EXHIBIT 10.5






November 19, 2015


DATE FOURTH AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:


May 11, 2016







--------------------------------------------------------------------------------





APPENDIX A




Designated Subsidiaries


Sub-Q Solutions, Inc. Insulet Singapore PTE LTD Insulet Canada Corporation







--------------------------------------------------------------------------------





APPENDIX B




Additional Terms Applicable to Participants Employed by Insulet Canada
Corporation or otherwise resident in Canada


1.    Voluntary Acceptance. By accepting this grant of securities, you represent
and warrant to the Company that your participation in the trade and acceptance
of such securities is voluntary and that you have not been induced to
participate by expectation of engagement, appointment, employment or continued
engagement, appointment or employment, as applicable.
2.    Termination of Employment. Notwithstanding Section 12 of the Plan, a
Participant’s employment is deemed to have terminated on the Participant’s last
day of actual and active employment and that no period of notice or payment in
lieu of notice that is given or ought to have been given which follows or is in
respect of a period which follows a Participant’s last day of actual and active
employment will be deemed to extend the Participant’s period of employment for
the purposes of determining his or her entitlements under the Plan.
3.    Personal Information. The Company will collect, use and disclose
Participants’ personal information in accordance with applicable privacy
legislation and the Company and Insulet Canada Corporation’s privacy policies.
The Participant consents to collection, use and disclosure of personal
information for all purposes relating to the administration of the ESPP,
including without limitation, relating to, (i) administering and maintaining
Participant records; (ii) providing information to the Administrator, including
to third party administrators of the Plan; (iii) providing information to future
purchasers or merger partners of the Company; and





--------------------------------------------------------------------------------




transferring information about the Participant to a country or territory that
may not provide the same statutory protection for the information as the
Participant’s home country.
4.    Foreign Exchange Issues. On each Exercise Date, the Company will convert
the contributions made by each Participant during the Offering from Canadian
Dollars to U.S. Dollars on the Exercise Date based on the Exercise Date exchange
rates provided by the Company’s Accounting Department (the “Exchange Rate”).
Options shall be purchased in U.S. Dollars. Any amount remaining in a
Participant’s account at the end of an Offering shall be converted back to
Canadian Dollars using the Exchange Rate and either carried forward to the next
Offering or refunded to Participant as provided in Section 9. The $25,000 limit
contained in Section 8 of the Plan shall be measured in U.S. Dollars.
5.    French Language. It is the express wish of the parties to this document,
and all related documents be drafted in English. Les parties aux présentes
conviennent et exigent que cet document, ainsi que tous les documents qui s'y
rattachent soient rédigés en langue anglaise.
*****



